internal_revenue_service department significant index nos washington dc person to contact telephone number refer reply to op e ep a date sep in re request_for_ruling on behalf of plan t plan e employer c this letter is in response to your request dated date for rulings on behalf of plan t and employer c related to the creation of an excess_benefit_plan and its effect on plan t and the deductibility of contributions to fund such plan facts according to the facts as stated plan t is a multiemployer defined benefit pension_plan that is one of the employers that is qualified under sec_401 of the internal_revenue_code code with its most recent favorable determination_letter dated date employer c maintain plan t plan t has been in existence since date the contribution rate to fund plan t is established by the currently effective collective bargaining agreement between the union and the employers who maintain plan t a special study by plan t's actuary determined that if employees retired at relatively early retirement ages and received unreduced subsidized early retirement benefits their benefits were likely to be adversely affected under the rules of code sec_415 younger employees who continue to work in the trade on a regular basis might also have their benefits adversely affected by the limitations of code sec_415 in response to these projections the trustees of plan t decided to create an excess_benefit_plan plan e to provide those portions of participants’ benefits under plan t that were reduced under the rules of sec_415 plan e will not become effective until favorable responses to the rulings requested herein are received from the internal_revenue_service service with respect to certain issues involving the effect of plan e on the qualified status of plan t and the deductibility of contributions to plan e plan e is designed to provide on a nonqualified basis benefits in excess of those permitted to be paid_by plan t by reason of the limitations imposed by sec_415 the amount to be paid to participants under plan e will be increased to reflect fica_taxes due thereon plan e is not expected to hold significant assets pursuant to the collective bargaining agreement the amount of benefits to be paid under plan e in a given month plus fica_taxes and administrative expenses will be remitted to plan e's administrative manager each month the amount of benefits to be paid that month will be allocated to separate bookkeeping accounts for those participants who are entitled to receive benefits from plan e all amounts received by plan e including any trust income will be allocated to the payment of plan e expenses and then to pay benefits to plan e participants each month all contributions made to plan e by employers will be allocated and used to pay benefits and defray administrative expenses in the taxable_year in which they are contributed no principal amounts or interest_income if any will be allowed to accumulate in the plan e trust thus the trust associated with plan e will merely act as a passthrough_entity for excess_benefit payments and related expenses the administrative manager of plan t will act as the administrative manager of plan e thus a participant’s benefit under plan e is equal to the amount of the participant’s benefit under plan t’s benefit formula before limitation for sec_415 in excess of the benefit plan t can provide to the participant under sec_415 that is after limitation for sec_415 such amount is to be further increased to reflect the fica_taxes due on such amount so that the payments to be paid to a participant net of fica_taxes are the same amounts the participant would receive if the amounts were not subject_to fica_taxes to fund plan e the collective bargaining agreement will be amended the amendment to the applicable bargaining agreement will not be finalized before a favorable response to the rulings requested herein is received the amendment to the collective bargaining agreement will modify plan t's funding as follows a the collective bargaining agreement amendment will require that on a monthly basis plan t's administrative manager will calculate the amount necessary to pay plan e's benefits and expenses for the month b plan t's administrative manager will deduct from the funds received from employers ie the collectively bargained hourly contribution rate including employer c the amount necessary to pay plan e benefits fica_taxes and related administrative expenses the amount necessary to pay these benefits and expenses will be transmitted to plan e’s trust fund for payment to plan e participants or for payment of plan e expenses all contributions not remitted to plan e will then be forwarded to the trust fund for c plan t thus employers of bargaining unit employees including employer c will continue to submit the required employer contributions for each hour worked by each bargaining unit member to the administrative manager of plan t pursuant to the terms of the collective bargaining agreement amendment a portion of the funds received will be remitted to plan e and the remainder of the funds will be submitted to plan t the only contributions that will be allocated to plan e are those that are required to be allocated to plan e by the terms of the collective bargaining agreement this allocation will always occur before the funds are deposited in any plan t account once contributions are received by plan t they cannot be shifted to plan e ruling requested based on the facts as stated the following rulings have been requested by plan t and employer c the use of plan e will not cause plan t to lose its qualified status under sec_401 of the code the allocation of contributions to plan e will not cause plan t to lose its qualified status under sec_401 a of the code any employer contributions allocated to plan e pursuant to the collective bargaining agreement if otherwise deductible will be deductible by the employers under sec_404 of the code applicable law sec_3 of title i of the employee_retirement_income_security_act_of_1974 erisa provides that the term excess_benefit_plan means a plan maintained by an employer solely for the purpose of providing benefits for certain employees in excess of the limitations on contributions and benefits imposed by sec_415 of the code on plans to which that section applies without regard to whether the plan is funded to the extent that a separable part of a plan as determined by the secretary of labor maintained by an employer is maintained for such purpose that part shall be treated as a separate plan which is an excess_benefit_plan sec_401 of the code provides that a qualified_plan must not provide for benefits or contributions that exceed the limitations of sec_415 sec_404 of the code provides deduction rules for contributions of an employer to an employees’ trust or annuity plan and compensation under a deferred-payment plan sec_404 provides that if contributions are paid_by an employer to or under a stock bonus pension profit- sharing or annuity plan or if compensation is paid_or_accrued on account of any employee under a plan deferring the receipt of such compensation such contributions or compensation are not deductible under that chapter but if they would otherwise be deductible they shall be deductible under that section subject however to the limitations in that section as to the amounts deductible in any year sec_404 provides that contributions or compensation deferred under a plan not included in sec_404 or are deductible in the taxable_year in which an amount attributable to the contribution is includible in the gross_income of the employees participating in the plan but in the case of a plan in which more than one employee participates only if separate_accounts are maintained for each employee sec_412 of the code provides minimum_funding standards that pension plans must satisfy sec_412 provides exceptions to the minimum_funding standards of sec_412 for certain plans sec_415 of the code provides limitations on benefits_and_contributions that may be provided under qualified_plans sec_415 provides limitations that qualified defined benefit plans must satisfy sec_415 provides in general that the annual_benefit a participant can receive under a qualified defined_benefit_plan must not exceed the lesser_of a specified dollar amount or percent of the participant's average compensation_for his high years the specified dollar amount effective date is dollar_figure sec_1_404_a_-12 of the income_tax regulations provides that in general a deduction is allowable for a contribution only in the taxable_year of the employer in which or with which ends the taxable_year of an employee in which an amount attributable to such contribution is includible in the employee’s gross_income as compensation and then only to the extent allowable under code sec_404 in the case of a funded plan under which more than one employee participates no deduction is allowable under code sec_404 for any contribution unless separate_accounts are maintained for each employee sec_1 -1 b of the income_tax regulations provides that for purposes of that section a plan is a single_plan if and only if on an ongoing basis all of the plan assets are available to pay benefits to employees who are covered by the plan and their beneficiaries -5- rationale code sec_401 provides that a qualified_plan must satisfy sec_415 sec_415 provides limitations that benefits provided under a qualified defined_benefit_plan must satisfy thus where a participant's benefit under plan t's benefit formula exceeds the sec_415 limitation applicable to the participant adjusted as necessary for the commencement age and the form in which the benefit will be paid the participant's benefit under plan t must be limited reduced so that it does not exceed such limitation sec_3 of title i of erisa provides that an excess_benefit_plan is a plan maintained by an employer solely for the purpose of providing benefits for certain employees in excess of the sec_415 limitation applicable to the employee without regard to whether the plan is funded plan e is intended to be an excess_benefit_plan under sec_3 of erisa sec_1 -1 b of the regulations provides that a plan is a single_plan for purposes of that section if and only if all of the plan assets are available to pay benefits to participants and beneficiaries the assets of plan t are not available to pay benefits under plan e and assets of plan e are not available to pay benefits under plan t therefore plan t and plan e do not constitute a single_plan plan e is separate from plan t and provides benefits on a nonqualified basis which supplement the benefits that certain participants in plan t receive from plan t furthermore the benefit provided to a participant under plan e cannot be provided by plan t because it would cause the participant's plan t benefit to exceed the limitations of sec_415 thus the existence of plan e an excess_benefit_plan does not affect the qualified status of plan t the contribution rate for employers including employer c who sponsor plan t and plan e is established as part of the collective bargaining agreement in order to provide promised benefits under plan t and plan e an actuary must determine the amounts necessary to provide such benefits additionally because plan t is a qualified defined_benefit_plan subject_to code sec_412 the actuary must determine the contributions required to avoid a funding deficiency in plan t’s funding_standard_account for each plan_year such actuarial calculations are independent of the contribution rate established by the collective bargaining agreement furthermore the minimum_funding requirements for plan t are independent of the amounts contributed to plan e thus the allocation of employer contributions to plan e pursuant to the collective bargaining agreement will not affect the qualified status of plan t note that in general whether or not a plan is qualified under sec_401 of the code is determined under the rules of sec_401 the allocation of contributions to plan e will not by itself cause plan t to fail to satisfy sec_401 sec_404 of the code provides the general deduction timing rules applicable to a stock_bonus_plan pension profit sharing or annuity plan or if compensation is paid_or_accrued on account of any employee under a plan or arrangement for deferring compensation regardless of the lob code section under which the amounts might otherwise be deductible pursuant to sec_404 contributions or compensation deferred under a nonqualified_plan or arrangement if otherwise deductible are deductible in the taxable_year in which an amount attributable to the contribution are includible in the gross_income of the employees participating in the plan but in the case of a plan in which more than one employee participates only if separate_accounts are maintained for each employee sec_1_404_a_-12 of the regulations provides that a deduction is allowable for contributions paid only in the taxable_year in which or with which ends the taxable_year of an employee in which an amount attributable to the contribution is includible in his or her income as compensation and then only to the extent allowable under sec_404 because employees who participate in plan e are fully vested in their benefits when employer contributions are made and separate_accounts are maintained for each employee each employer who participates in plan e is entitled to a deduction under sec_404 of the code in an amount equal to the amount included in income by their respective employees assuming all other requirements for deductibility are met the deduction is allowable in the taxable_year in which or with which ends the taxable_year of the employee in which the amount is includible in the employee’s income as compensation holdings the use of plan e will not cause plan t to lose its qualified status under sec_401 of the code the allocation of contributions to plan e will not cause plan t to lose its qualified status under sec_401 of the code any employer contributions allocated to plan e pursuant to the collective bargaining agreement if otherwise deductible will be deductible by the employers under sec_404 of the code note this ruling is directed only to the organizations that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent this letter does not consider the more general issue of plan t’s qualified status specifically whether plan t complies with all the code requirements for qualification this letter addresses only the impact if any of the adoption and funding of plan e on the purportedly otherwise qualified status of plan t additionally except as specifically ruled above no opinion is expressed regarding the subject transaction under any other provision of the code including the consequences to participants under sec_83 and sec_402 of the code moreover we express no opinion regarding the federal employment_tax aspects of the above-described transaction sincerely yours martin l pippins acting chief actuarial branch pb
